Citation Nr: 1504133	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 1995 and from October 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The jurisdiction of the claims file is now with the RO in Atlanta, Georgia.

In April 2014, the Board remanded the Veteran's claim for additional development. The Board notes that not all of the requested development was substantially complied with prior to the return of the claims file to the Board.  As a consequence, a remand is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. The Veteran is entitled to substantial compliance with the Board's April 2014 remand directives.  See Stegall, at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, the AMC did not substantially comply with the Board's remand instructions, and as a result, this case must again be remanded.

In the April 2014 remand, it was noted that at examinations in May 2009 and September 2011, the Veteran had functional impairment that included flare-ups; but there were no reported findings as to the extent of additional limitation due to functional impairment. Cf. DeLuca v Brown, 8 Vet. App. 202 (1995).  Dislocations were also reported, but there were no opinions as to their frequency or severity.

The April 2014 remand directed the AOJ to obtain clarification from the September 2011 examiner as to whether the Veteran has additional limitation of motion due to flare-ups, or other functional factors; and if so, the extent, in degrees of the additional limitation of motion.  The examiner was also requested to clarify whether shoulder dislocations are recurrent or instead infrequent.  If the examiner was unavailable or unable to provide the clarification, the Board indicated that the Veteran should be afforded a new examination.  

Instead, the AMC provided an opinion from a different examiner, who did not examine the Veteran, addressed service connection (which has been established), and did not provide reports regarding whether the Veteran has additional limitation of motion due to flare-ups and any additional limitation of motion, or whether shoulder dislocations are recurrent or instead infrequent.  Therefore, the Board finds a new VA examination should be afforded to address the necessary information. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the current level of severity of his service-connected right shoulder disability.  The examiner should report the ranges of right shoulder motion; and the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.  The examiner should also note whether shoulder dislocations are recurrent or instead infrequent; and the extent of right shoulder dislocations and guarding, as well as, whether there is fibrous union, nonunion, or loss of the humeral head (flail joint).

Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

2. The AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

